UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1893



LEWIS BANKS; BEVERLY BANKS,

                                              Plaintiffs - Appellants,

          versus


STONEYBROOK APARTMENT,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-99-561-1)


Submitted:   October 12, 2000               Decided:   October 19, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lewis Banks, Beverly Banks, Appellants Pro Se.       Stanley Leigh
Rodenbough, IV, Harold Arthur Bolick, II, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lewis and Beverly Banks appeal from the district court’s order

dismissing their complaint filed under the Fair Credit Reporting

Act, 15 U.S.C.A. §§ 1681-1681u (West Supp. 2000).           Our review of

the record and the district court’s opinion discloses no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.      See   Banks   v.   Stoneybrook   Apartment,   No.   CA-99-561-1

(M.D.N.C. June 1, 2000).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                   AFFIRMED




                                      2